DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the film" in line 8.  It is unclear if “the film” is referring to the laminated film, the inorganic thin film layer, or the base film layer. For purposes of examination, claim 1 is interpreted as instead reciting “the base film layer.”
Claims 2-6 and 8-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 depends from canceled claim 7, and is therefore improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (WO 2015178390 A1, herein US 20170088682 A1 used as English language equivalent for all citations) in view of Yamazaki et al. (WO 2016136768 A1, herein US 20180037002 A1 used as English language equivalent for all citations) and Matsui et al. (JP 2006082319 A, herein English machine translation used for all citations).
Regarding claim 1, Goto teaches a laminated film (Goto, Par. 0001, 0033) comprising a gas barrier layer which may be an inorganic thin film layer on a base film layer (biaxially stretched polybutylene terephthalate film) (Goto, Abstract, Par. 0001, 0054, 0074), wherein the base film layer satisfies the following conditions (a) and (b): (a) the base film layer comprises a resin composition containing not less than 90% by mass of a polybutylene terephthalate resin (Goto, Abstract, Par. 0014, 0024-0025), which is encompassed by the claimed range of 60% by mass or more, and therefore satisfies the claimed range, see MPEP 2131.03. Goto further teaches wherein the laminated film has (b) a thermal shrinkage at 150°C is 1.9% or less in a longitudinal direction and a width direction of the base film layer (Goto, Par. 0072 and 0097), which is encompassed by the claimed range of 4.0% or less, and therefore satisfies the claimed range, see MPEP 2131.03.
Goto does not teach wherein the laminated film comprises a protective layer. 
Yamazaki teaches a laminated film (Yamazaki, Abstract and Par. 0001) wherein the laminated film comprises a metal oxide layer and a protective layer (Yamazaki, Abstract, Par. 0001, 0088-0099, and claim 1).

Modified Goto does not teach wherein the base film layer has a dimensional change rate at 200°C with respect to an original length of the base film layer is 2% or less in a temperature-dimensional change curve in a longitudinal direction of the base film layer.
Matsui teaches a laminated film comprising a biaxially stretched polybutylene terephthalate film wherein the polybutylene terephthalate film has a dimensional change rate at 200°C with respect to an original length of the polybutylene terephthalate film is -1.0 to +1.0% in a horizontal direction of the polybutylene terephthalate film (Matsui, Par. 0001, 0018-0019), which is encompassed by the claimed range of 2% or less, and thus satisfies the claimed range, see MPEP 2131.03.
Since both modified Goto and Matsui teach a laminated film comprising a biaxially stretched polybutylene terephthalate layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Matsui to modify modified Goto and create the base film layer (biaxially stretched polybutylene terephthalate film) of Goto to have a dimensional change rate of 2% or less in the longitudinal direction at 200°C. This would allow the laminated film to be excellent in thermal dimensional change and allow for the laminated film to withstand conditions such as processing without impairing its characteristics. This would further allow for, when making packaging bags, the laminated film to have processing workability, heat resistance, slipperiness, and pinhole resistance (Matsui, Par. 0018).
Regarding claim 2, modified Goto teaches the laminated film according to claim 1, wherein the protective layer comprises a resin composition containing a urethane resin (Yamazaki, Par. 0088-0099).
Regarding claim 3, modified Goto teaches the laminated film according to claim 2, wherein the urethane resin contains an araliphatic component (Yamazaki, Par. 0099).

Regarding claim 5, modified Goto teaches all of the elements of the claimed invention as stated above for claim 4. Modified Goto does not specifically disclose an embodiment wherein the laminated film further comprises a coating layer between the base film layer and the inorganic thin film layer.
Yamazaki teaches a laminated film (Yamazaki, Abstract and Par. 0001) wherein the laminated film comprises a metal oxide layer and a protective layer (Yamazaki, Abstract, Par. 0001, 0088-0099, and claim 1). Yamazaki further teaches wherein the laminated film comprises a coating layer between a substrate layer and a metal oxide layer (Yamazaki, Abstract, Par. 0001, 0012-0017, 0026, and claim 1).
Since both Goto and Yamazaki teach laminated film comprising a metal oxide layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yamazaki to modify modified Goto and add the coating layer of Yamazaki to the laminated film of modified Goto in between modified Goto’s base film layer (biaxially stretched polybutylene terephthalate film) and inorganic thin film layer. This would allow for the laminated film to exhibit excellent gas barrier properties and excellent adhesiveness which may not cause interlayer peeling in a normal state as well as even after retort treatment is applied (Yamazaki, Par. 0012, 0026).
Regarding claim 6, modified Goto teaches the laminated film according to claim 5, wherein the coating layer comprises a resin composition containing a resin having an oxazoline group (Yamazaki, Par. 0012-0017 and 0026).
Regarding claim 8, modified Goto teaches the laminated film according to claim 1, wherein the inorganic thin film layer comprises a composite oxide of silicon oxide and aluminum oxide (Goto, Abstract, and Par. 0001 and 0074).
Regarding claim 9, modified Goto teaches the laminated film according to claims 1 and 5, further comprising a coating layer between the base film layer and the inorganic thin film layer (Yamazaki, Abstract, Par. 0001, 0012-0017, 0026, and claim 1)

Regarding claim 11, modified Goto teaches a packaging material comprising a sealant layer on one surface of the laminated film according to claim 1 (Goto, Par. 0062, 0067, 0098-0099).
Regarding claim 12, modified Goto teaches a packaging material comprising a sealant layer on one surface of the laminated film according to claim 6 (Goto, Par. 0062, 0067, 0098-0099).
Regarding claim 14, modified Goto teaches a packaging material comprising a sealant layer on one surface of the laminated film according to claim 8 (Goto, Par. 0062, 0067, 0098-0099).
Regarding claim 15, modified Goto teaches a packaging material comprising a sealant layer on one surface of the laminated film according to claim 9 (Goto, Par. 0062, 0067, 0098-0099).
Regarding claim 16, modified Goto teaches a packaging material comprising a sealant layer on one surface of the laminated film according to claim 10 (Goto, Par. 0062, 0067, 0098-0099).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/THOMAS J KESSLER/
Examiner, Art Unit 1782                                                                                                                                                                                         


/Eli D. Strah/Primary Examiner, Art Unit 1782